Appeal by the defendant from so much of an order of the Supreme Court, Kings County (Kreindler, J.), dated April 11, 2000, as, without a hearing, denied his motion pursuant to CPL 440.30 (1-a) for forensic DNA testing on certain evidence recovered by the police.
Ordered that the order is affirmed insofar as appealed from.
Under the circumstances of this case, the Supreme Court properly denied the defendant’s motion pursuant to CPL 440.30 (1-a) for forensic DNA testing on certain evidence recovered by the police. Altman, J.P., Adams, Townes and Crane, JJ., concur.